Order of the Supreme Court, Rockland County, dated November 4, 1967, which denied plaintiff’s motion to remove the action to said court from the County Court, County of Rockland, modified on the law and the facts by adding a provision that the denial is without prejudice to a renewal of the motion upon proper papers. As so modified, order affirmed, without costs. In our opinion plaintiff should be permitted an opportunity to submit a medical affidavit which specifies the injuries and their causal relationship to the accident. Plaintiff should also supply whatever documentary proof he has to substantiate his claim of lost earnings. Beldoek, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.